DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark/Comment
This office action has been issued in response to The Second Amendment After Final  file on 07/11/2022.  
The allowable subject matter indicated in the Final rejection 03/11/2022 and the Advisory Action 05/20/2022, claim 4-9, 11-18 are allowable.  Claims 22-24 would be allowable if written or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, set forth in the office action. Claims 22-24 are cancelled.  Thus, claims claim 4-9, 11-18 are allowable.

Allowable Subject Matter
Claims 4-9, and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of made of record, Kennedy et al. (US 2016/0092595), discloses to identify respective set of neighboring vertices of a graph, the neighboring vertices included in the respective sets being adjacent to respective ones of a plurality of vertices of the graph, respective sets of neighboring vertices represented as respective lists of neighboring vertex identifiers (Kennedy: para.[0005], [0038]-[0039], fig.1 & 4), create, in a cache memory, an array of elements that are unpopulated; and an element populater to populate the elements with neighboring vertex identifiers, respective ones of the elements storing neighboring vertex identifiers of respective ones of the lists of neighboring vertex identifiers (Kennedy: para.[0039]-[0040], fig.4);  determine pointers to store in the elements, the pointers including a first pointer stored in a first element to identify a second element when a number of the identifiers of neighboring vertices included in a first list exceeds a storage capacity of the first element, the second element added to an end of the array, the second element including a second pointer and a third element, the third element containing zeros and including a third pointer (Kennedy: fig. 6, para.[0045]-[0046]).  
Wu (US2015/0261886) teaches a neighbor identifier to identify respective sets of neighboring vertices of a graph (Wu: para.[0038]-[0039], fig.3).
Blainey et al. (US 2004/0187118) discloses the elements having lengths equal to a length of a cache line (Blainey: para.[0064]: each of elements of the array is placed into different cache lines and each element has size corresponding to the size of a cache line).
However, the prior arts in record do not disclose excepting for a first zero in a first vertex identifier storage position in the third element, replace the zeros of the third element with the identifiers of the neighboring vertices of the first list that are stored in the second element, adjust the first pointer to point to a second vertex identifier storage position in the third element instead of the second element; and remove the second element from the array as recited in claim 5, and similar claimed elements in claim 12.

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



07/18/2022

/THU NGUYET T LE/Primary Examiner, Art Unit 2162